DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2019/0336343 to Etchells et al. (hereinafter “Etchells”).
In regards to claim 1, Etchells discloses a system (Fig. 10) comprising: an absorbent article (1000 that absorbs and contains bodily exudates (an absorbent article acting as a wound cover would absorb and contain bodily exudates Para. 136, 2); and an indication unit (1011) formed on or within the absorbent article (see Fig. 10) that generates an optical signal indicative of presence of the bodily exudates within the absorbent article (1016 becomes less opaque when contacting bodily exudates Para. 136, 2), the indication unit comprising:
an optical property changing element (1016) that changes from having a first optical property (initial property before exposure Para. 136) to having a second optical property (less opaque Para. 136) in response to exposure to the bodily exudates (Para. 136, 82); and 
a visual modifying element (1017) proximate to the optical property changing element (1016 disposed on top of 1017 see Fig. 10) that provides a visual modification to the second optical property, resulting in the optical signal comprising a third optical property (color of 1017 shines through the less opaque 1016 combining to be a third optical property, Para. 64).
In regards to claim 2, Etchells discloses the system of claim 1, wherein the visual modifying element comprises a material overlapping the optical property changing element (Fig. 10, ele. 1016, 1017) that changes an appearance of the second optical property via a tinting and/or filtering effect (Para. 64, 125).
In regards to claim 3, Etchells discloses the system of claim 1, wherein the first optical property comprises a first color (Para. 125, first opaque) and the second optical property comprises a second color (Para. 125, less opaque), and wherein the visual modification comprises a change in an appearance of the second color (Para. 64, 125).
In regards to claim 4, Etchells discloses the system of claim 3, wherein the visual modification causes the second color to appear as a third color (Para. 64, 125).


Claims 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 2014/0155850).
With reference to claim 17, Shah et al. (hereinafter “Shah”) discloses a system comprising: 
an absorbent article configured to absorb and contain bodily exudates [0002]; 
an indication unit formed on or within the absorbent article, the indication unit comprising: 
an optical property changing element (120, 201) that changes from having a first optical property to having a second optical property in response to exposure to the bodily exudates [0048], [0050], [0054], [0059]; and 
a visual modifying element (71) proximate and overlapping the optical property changing element (Fig. 5) that provides a defined visual mark (figure 2); and
a sensor device (110) that removably attaches [0006] to the absorbent article detects the presence of the bodily exudates in the absorbent article based on detection of a defined optical property that results from a combination of the second optical property and the defined visual mark as set forth in [0053-0054] where Shah states that if one or more identifiable characteristics are detected (i.e., changed capacitance and graphic color change resulting in defined optical property), the signaling device can detect the presence and alert a user.
Further, Shah incorporates Ales et al. (US 2012/0116337) in [0053] where Ales specifically discusses incorporating the sensor(s) in an attachment zone which includes a design scheme. The attachment zone is configured to receive a non-invasive signaling device configured to detect the presence of a substance (i.e., capacitive sensor) and can also include a design scheme (i.e., colorimeter sensor) to assist a user to properly align the non-invasive signaling device with the absorbent article as set forth in [0011] and [0018].  
With respect to claim 18, Shah disclose a system wherein the sensor device further sends a notification to an external device only in response to the detection of the defined optical property as set forth in [0050].
Regarding claim 20, Shah discloses a define visual mark from the selected group as shown in figures 1-2.
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al. (US 2006/0229578)
With reference to claim 21, Roe et al. (hereinafter “Roe”) discloses a system comprising: 
an absorbent article configured to absorb and contain bodily exudates [0003]; and 
an indication unit (60) formed on or within the absorbent article (see figures) that generates an optical signal indicative of presence of the bodily exudates within the absorbent article [0010], the indication unit comprising: 
a first optical property changing element (310) having a first optical property that changes in response to exposure to the bodily exudates [0046]; and
a visual modifying element (320) proximate to the first optical property changing element (figure 3a) and comprising a second optical property that changes in response to exposure to the bodily exudates wherein a combination of the changed first optical property and the changed second optical property results in the optical signal comprising a third optical property (i.e, two different colors filling in the concentric circle, or change in size or shape of the first signal) as set forth in [0047-0048] and [0057-0058].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0336343 to Etchells et al. (hereinafter “Etchells”) as applied to claim 1 above, in view of U.S. Patent Publication 2017/0252225 to Arizti et al. (hereinafter “Arizti”).
In regards to claim 5, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system further comprising a sensor device that determines the presence of the bodily exudates based on detection of the optical signal comprising the third optical property. 
However, Arizti teaches a system further comprising a sensor device (102) that determines the presence of the bodily exudates (Para. 130) based on detection of the optical signal comprising the third optical property (Para. 130).
Etchells and Arizti are both considered to be analogous to the claimed invention as all references are in the same field of absorbent articles containing the same key components and known to be feasible in functioning as an absorbent article. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent article of Etchells to include an optical sensor as taught in Arizti to provide detection of intermediate colors hard to identify with human eyes (Para. 129).
In regards to claim 6, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system wherein the sensor device removably attaches to the absorbent article.
However, Arizti teaches a system wherein the sensor device removably attaches to the absorbent article (Para. 17, Fig. 5).
In regards to claim 7, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system wherein the sensor device further sends a notification to an external device only in response to the detection of the optical signal comprising the third optical property.
However, Arizti teaches a system wherein the sensor device (102) further sends a notification to an external device (Para. 133; detector device 100 contains sensor device 102, Para.126) only in response to the detection of the optical signal comprising the third optical property (Para. 126).
In regards to claim 10, the disclosure of Etchells differs from that of the instant application in that it does not disclose a system wherein an external server device, an external device, determines the presence of the bodily exudates based on detection of the optical signal comprising the third optical property.
However, Arizti teaches a system wherein an external server device, an external device (Para. 133), determines the presence of the bodily exudates based on detection of the optical signal comprising the third optical property (Para. 133).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0336343 to Etchells et al. (hereinafter “Etchells”) as applied to claim 1 above, in view of U.S. Patent Publication 2020/0085990 to Gao et al. (hereinafter “Gao”).
In regards to claim 8 and 9, Etchells additionally discloses that the system determines the presence of the bodily exudates based on the optical signal comprising the third optical property (Para. 125).
The disclosure of Etchells differs from that of the instant application in that it does not disclose a system that determines the presence of bodily exudates based on a combination of optical signal comprising optical property and the defined visual mark, wherein the defined visual mark selected from a group consisting of: a pattern, a symbol, an image, a code, a watermark and combinations thereof.
However, Gao teaches a system that determines the presence of bodily exudates based on a combination of optical signal comprising optical property (activation of chemiluminescence, Para. 146) and a defined visual mark (910) the visual modifying element comprises a defined visual mark wherein the defined visual mark is a pattern (910, Para. 205).
Etchells and Gao are both considered to be analogous to the claimed invention as all references are in the same field of absorbent articles containing the same key components and known to be feasible in functioning as an absorbent article. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual elements of Etchells to take the shape of a pattern as taught in Gao to allow coverage of a large portion of the surface while using less  material than complete, continuous treatment (Para. 205).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2014/0155850) and further in view of McKiernan et al. (US 2008/0228157).
With reference to claim 19. Shah teaches the invention substantially as claimed as set forth in the rejection of claim 17.
Shah does recognize the first an second optical properties may include color as set forth in [0063-0065].
The difference between Shah and claim 19 is the provision that the visual modifying element comprises a material that causes the second color to appear as a third color, and wherein the defined optical property comprises the third color and the defined visual mark.
McKiernan teaches an analogous absorbent article providing colored indicators where a first event yields a first color signal (i.e., yellow) and a second event may yield a second color signal (i.e., blue) that modifies the first color signal to appear as a third color (i.e, green) and is defined as a visual mark as set forth in [0106] and in figures 4A-5C and 9A-9B.
	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the colored indicators of Shah with the combination of colors as taught by McKiernan in order to measure both the number of urination events and assist the caregiver in determining the number of times a wetness event has occurred and the amount of urination with each wetness event as taught by McKiernan in [0037-0038].
Response to Arguments
Applicant's arguments filed September 26, 2022 have been fully considered but they are not persuasive.
With respect to claims 1-10, applicant argues that Etchellls does not provide a visual modification to the second optical property resulting in the optical signal comprising a third optical property. In this case, the examiner disagrees. 
Applicant is correct in stating that the first optical property is opaque, and the second optical property is less opaque.   Additionally, Etchells discloses that a first visible region that transitions from a first opaque state (i.e., first optical property) to a less opaque second state (i.e, second optical property), and a second region having a color different from the less opaque state [0009].
The entire pigmented layer (1017) may be colored [0024], and this colored layer (1017) in combination with region (1016) would provide a visual modification (i.e., less opaque in combination with a colored layer) resulting in the optical signal having a third optical property as claimed.

Applicant’s arguments with respect to claims 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781